Citation Nr: 1535228	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-12 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was certified by the RO in Oakland, California.


FINDING OF FACT

The Veteran experiences chronic tinnitus that was first manifest during active service and has persisted since.


CONCLUSION OF LAW

Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to service connection for tinnitus directly due to active service.  Initially, the Board observes that the September 2009 rating decision on appeal awarded service connection for bilateral hearing loss and, as such, in-service acoustic trauma has been conceded.  The Board notes that the appellant served in combat as an artilleryman.

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  At a May 2004 VA audiology consultation, the Veteran denied tinnitus.  Because of this record, an August 2009 VA examiner did not address the etiology of tinnitus.  In his December 2009 notice of disagreement and his May 2011 substantive appeal, the Veteran clarified that he did not know what tinnitus was in May 2004, but if the audiologist at the time had asked about ringing, buzzing, or the sound of wind blowing through his ears, he would have said yes.  He further stated that he began to experience tinnitus in service, and these symptoms have persisted since.

Tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report that he has tinnitus, and has stated on multiple occasions that he has had tinnitus since his period of active service.  The Board accepts that the Veteran did not know the definition of "tinnitus" at the time he denied the condition in May 2004, and thus finds his statements that he has had tinnitus since service are credible.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


